continued from PTO-303, item 3(a):
The amendments to the independent claims are new issues requiring further search and/or consideration. Such further consideration and search was performed under AFCP 2.0 per Applicant’s request. However, because the amendments do not place the application in condition for allowance, as detailed below, and because they raise potential new grounds of rejection, the amendments do not materially reduce or simplify the issues for appeal, and therefore, the amendments have not been entered.

continued from PTO-303, item 12:
(a)	Applicant submits:
	“The combination of Harrison and Momchilovy fails to render obvious claims 1-3, 5, 6, 9-11, 13, 14, 17, 19, 21, and 22 because the combination of Harrison and Momchilov fails to disclose 1) the application template comprises a first quantity of application components, and wherein the security profile comprises a second quantity of security access control policy templates, wherein the second quantity is less than the first quantity and greater than or equal to one; and 2) adding, to the security profile based on the application creation instruction, one or more security access control policy templates such that a final quantity of security access control policy templates equals the first quantity.” (see page 14, last par)
	Examiner maintains:
Harrison discloses in [0074] ‘an application can be defined with the help of application templates [i.e., where the application template comprises ‘a first quantity of application components’ ].’; [0013] ‘generating, by a connectivity manager, a connectivity specification of a given application [i.e., where ‘a connectivity specification’ corresponding to ‘a security profile’ ], said specification comprising all connections generated in accordance with received by the connectivity manager user's definition of network resources and connections therebetween [i.e., where ‘user’s definition of network resources and connections therebetween’ corresponding to ‘an application creation instruction’ ] required to the given application,’; [0076] ‘in FIG. 7, the exemplified connectivity specification of SAP application comprises connection 71 from the web server to the SAP server; connection 72 for system administration user group 
Harrison further discloses in [0074] ‘adding the missing details’; [0078] ‘The connectivity manager further maps [i.e. adding ] (304) the specified connections to the identified engaged security rules. [i.e., each of the four connections (71, 72, 73, 74) is mapped  (adding)  with the identified engaged security rules, therefore the final quantity of security access control policies is 4, equals the first quantity of application components: 4’.
On the other hand, Momchilov disclose “default policies” (Momchilov, [0119]).
Thus, the combination of references disclose the claimed limitations.
(b)	Applicant submits:
	“Harrison describes a generated application connectivity specification include definition of each connection between resources, not a security profile that has less templates than application components.” (see page 15, 2nd par)
	Examiner maintains:
	The combination of references disclose a security profile that has less templates than application components (see (a) above).
(c)	Applicant submits:
	“Further, Harrison describes that a template includes one or more connections specified by names of source, destination and respective service therebetween, not adding to the security profile based on the application creation instruction, one or more security access control policy templates:” (see page 15, 2nd par)
	Examiner maintains:
	The combination of references disclose adding to the security profile based on the application creation instruction, one or more security access control policy templates (see (a) above).

	“Further, the claim has been amended to recite that the second quantity is greater than or equal to one.” (see page 17, 1st par)
	Examiner maintains:
Momchilov disclose “default policies” (Momchilov, [0119]).
Therefore, the combination of references disclose the amendment. 
(e)	Applicant submits:
	“None of those conditions suggests that templates should be added to the connectivity specification.” (see page 17, 1st par)
	Examiner maintains:
Harrison discloses in [0045] ‘security gateways configured to control access in accordance with implemented security rules.’; [0078] ‘the connectivity manager issues a ticket to the respective security gateway(s) requiring to change respective rule-set(s) (amend, add and/or delete certain one or more rules) to provide the requested connections, or directly implement the required changes.’
Therefore, the reference disclose the adding.
(f)	Applicant submits:
	“Madhu is silent regarding an application migration instruction for an application in a first network in environment and determining a second firewall in a second network in response to and based on the application migration instruction.” (see page 19, last par)
	Examiner maintains:
Harrison discloses in [0045] ‘security gateways configured to control access in accordance with implemented security rules.’.
Mandu discloses in [0048] ‘allow resources of the enterprise data center to be migrated to and/or replicated in the cloud infrastructure’; [0062] ‘share state via a data synchronization layer.’
Therefore, the combination of references disclose or suggest an application migration instruction for an application in a first network in environment and determining a second firewall in a second network in response to and based on the application migration instruction.

/TAE K KIM/Primary Examiner, Art Unit 2492